—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the fifth degree (Penal Law § 220.06 [1]). Contrary to the contention of defendant, his waiver of the right to appeal was voluntarily, knowingly and intelligently entered (see, People v Seaberg, 74 NY2d 1, 11). That waiver encompasses defendant’s present contention concerning the severity of the sentence (see, People v Hidalgo, 91 NY2d 733, 737). In any event, defendant received the bargained-for sentence (see, People v McGovern, 265 AD2d 881, lv denied 94 NY2d 882). (Appeal from Judgment of Supreme Court, Erie County, Tills, J. — Criminal Possession Controlled Substance, 5th Degree.) Present — Pigott, Jr., P. J., Wisner, Hurlbutt, Gorski and Lawton, JJ.